[Cite as State v. Slappey, 2013-Ohio-1939.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               MARION COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 9-12-58

        v.

KIMBALL CASEY SLAPPEY,                                    OPINION

        DEFENDANT-APPELLANT.




                 Appeal from Marion County Common Pleas Court
                            Trial Court No. 08-CR-025

                                      Judgment Affirmed

                              Date of Decision:   May 13, 2013




APPEARANCES:

        Robert C. Nemo for Appellant

        Brent Yager and Denise M. Martin for Appellee
Case No. 9-12-58


ROGERS, J.

       {¶1} Defendant-Appellant, Kimball Slappey, appeals the judgment of the

Court of Common Pleas of Marion County revoking his judicial release. On

appeal, Slappey contends that the trial court abused its discretion when it revoked

his judicial release, and erred when it did not give him any jail-time credit for time

served in relation to a criminal offense he committed in Michigan. For the reasons

that follow, we affirm the trial court’s judgment.

       {¶2} This matter originated in January 2008, when the Marion County

Grand Jury entered a three count indictment against Slappey.            Slappey was

charged with one count of possession of cocaine in violation of R.C. 2925.11(A),

(C)(4), a felony of the fifth degree, and two counts of tampering with evidence in

violation of R.C. 2921.12(A)(1), a felony of the third degree. Each charged

offense included a firearm specification.

       {¶3} In April 2008, the matter proceeded to a change of plea hearing.

Pursuant to a negotiated plea agreement, the State moved to amend one of the

counts for tampering with evidence to attempted tampering with evidence in

violation of R.C. 2923.02 and R.C. 2921.12(A)(1), a felony of the fourth degree,

and dismissed the remaining count of tampering with evidence.             Thereafter,

Slappey entered pleas of guilty to possession of cocaine, attempted tampering with

evidence, and the attendant firearm specifications.


                                         -2-
Case No. 9-12-58


       {¶4} In May 2008, the matter proceeded to sentencing. The trial court

sentenced Slappey to a 12-month prison term for possession of cocaine, an 18-

month prison term for attempted tampering with evidence, and a mandatory one-

year prison term for the firearm specifications. The trial court ordered that each of

the sentences be served consecutively to each other for an aggregate prison term of

three years and six months. The trial court further ordered that Slappey be given

129 days of jail-time credit.

       {¶5} In March 2009, Slappey filed a motion for judicial release. On April

21, 2009, the trial court filed its judgment entry granting Slappey’s motion for

judicial release. The trial court ordered that Slappey be “placed on three (3) years

of community control sanctions, subject to the supervision of the Adult Probation

Department[.]” (Docket No. 58, p. 1). The trial court further ordered that Slappey

comply with the following relevant conditions during the term of his release:

       1.    I will obey all laws.

       2. I will report to my supervising probation officer whenever I am
       told to do so.

       ***

       5. I will not change my address or phone number without prior
       approval of my supervising probation officer.

       ***

       12. I will pay a $50.00 transfer of supervision fee to the Marion
       County Clerk of Courts if my supervision is transferred to another

                                         -3-
Case No. 9-12-58


       county or state. The $50.00 fee will be due the month that my
       supervision is approved. I will obey all the conditions of the
       supervising department.

       ***

       18. I will complete a drug and alcohol assessment within 30 days.

       ***

       25. I will pay the following financial sanctions to the Marion
       County Clerk of Courts on or before the 5th day of each month:

       A.    Court costs. * * *

       B.    Attorney fees. * * *

       Violation of any of the above sanctions shall lead to a more
       restrictive sanction, a longer sanction, or reimposition of the original
       prison term of 3-1/2 years. (Id., at p. 1-2).

       {¶6} On January 22, 2010, the trial court granted the transfer of Slappey’s

supervision to the Adult Parole Authority in Highland Park, Michigan (“Michigan

APA”).

       {¶7} On September 16, 2010, Nancy McDuffie, Slappey’s probation officer

(“PO”) in Marion County, filed a notice of supervision violations. McDuffie

alleged that Slappey violated six conditions of his release. Specifically, McDuffie

alleged that (1) Slappey consumed controlled substances on or about February 10,

2010, in violation of the first condition of his release; (2) he has not reported to his

supervising PO since April 28, 2010, in violation of the second condition of his

release; (3) he has changed his address without prior approval from his supervising

                                          -4-
Case No. 9-12-58


PO in violation of the fifth condition of his release; (4) he failed to pay the $50.00

transfer fee in violation of the twelfth condition of his release; (5) he has not

completed a drug and alcohol assessment in violation of the eighteenth condition

of his release; and, (6) he has not made monthly payments on the court costs and

attorney fees in violation of the twenty-fifth condition of his release. As a result of

the alleged violations, the trial court issued an arrest warrant for Slappey.

        {¶8} On July 27, 2012, McDuffie filed an amended notice of supervision

violations. In addition to the allegations set forth in the original notice, McDuffie

alleged that Slappey committed the offense of breaking and entering in Flint,

Michigan on or about September 30, 2011, in violation of the first condition of his

release.1

        {¶9} A hearing to determine whether Slappey violated the conditions of his

judicial release (“violation hearing”) took place on July 30 and September 4, 2012.

At the conclusion of the hearing, the trial court found that Slappey had violated the

first, second, fifth, twelfth, eighteenth, and twenty-fifth conditions of his release.

As a result, the trial court revoked Slappey’s judicial release and re-imposed his

original sentence of three years and six months. The trial court further ordered

that Slappey be given 544 days of local jail-time credit.




1
  Though the amended notice alleged that Slappey committed the offense of breaking and entering, the
State amended this allegation during the violation hearing to attempted breaking and entering.

                                                -5-
Case No. 9-12-58


      {¶10} It is from this judgment that Slappey filed this timely appeal,

presenting the following assignments of error for our review.

                            Assignment of Error No. I

      THE TRIAL COURT ABUSED ITS DISCRETION BY
      REVOKING APPELLANT’S JUDICIAL RELEASE.

                           Assignment of Error No. II

      THE TRIAL COURT ERRED IN NOT GIVING APPELLANT
      CREDIT FOR ANY OF THE TIME THAT HE SERVED IN
      MICHIGAN FOR THE OFFENSE OF ATTEMPTED
      BREAKING AND ENTERING.

                            Assignment of Error No. I

      {¶11} In his first assignment of error, Slappey contends that the trial court

abused its discretion when it revoked his judicial release. We disagree.

      {¶12} A trial court’s decision finding a violation of judicial release will not

be disturbed on appeal absent an abuse of discretion. State v. Westrick, 196 Ohio

App.3d 141, 2011-Ohio-1169, ¶ 22 (3d Dist.). A trial court will be found to have

abused its discretion when its decision is contrary to law, unreasonable, not

supported by the evidence, or grossly unsound. See State v. Boles, 2d Dist. No.

23037, 2010-Ohio-278, ¶ 16-18, citing Black’s Law Dictionary 11 (8

Ed.Rev.2004). When applying the abuse of discretion standard, a reviewing court

may not simply substitute its judgment for that of the trial court. State v. Nagle,




                                        -6-
Case No. 9-12-58


11th Dist. No. 99-L-089 (June 16, 2000), citing Blakemore v. Blakemore, 5 Ohio

St.3d 217, 219 (1983).

       {¶13} A violation hearing is not a criminal trial, so the state is not required

to establish a violation of the conditions of judicial release beyond a reasonable

doubt. Westrick at ¶ 21; State v. Thomas-Baker, 3d Dist. No. 9-11-03, 2011-Ohio-

4891, ¶ 7. Instead, the state must present substantial evidence that the offender

violated the conditions of his or her judicial release. Id. “Substantial evidence” is

akin to a preponderance-of-the-evidence burden of proof. State v. Griffeth, 5th

Dist. No. 10-CA-115, 2011-Ohio-4426, ¶ 29, citing State v. Ohly, 166 Ohio

App.3d 808, 2006-Ohio-2353, ¶ 18 (6th Dist.). Although a violation hearing is not

a criminal trial, the hearing must comport with the requirements of due process.

Westrick at ¶ 23, citing Gagnon v. Scarpelli, 411 U.S. 778, 782, 93 S.Ct. 1756

(1973). The minimum due process requirements for violation hearings include,

but are not limited to, the offender having the right to confront and cross-examine

adverse witnesses. Id., citing State v. Miller, 42 Ohio St.2d 102, 104 (1975), citing

Morrissey v. Brewer, 408 U.S. 471, 489, 92 S.Ct. 2593 (1972).

       {¶14} Furthermore, violation hearings are not subject to the rules of

evidence, thus allowing for the admission of hearsay evidence. Westrick at ¶ 24;

See Evid.R. 101(C)(3). “The rationale for the exception is that, since a * * *

[violation] hearing is an informal proceeding, not a criminal trial, the trier of fact


                                         -7-
Case No. 9-12-58


should be able to consider any reliable and relevant evidence to determine whether

the [defendant] has violated the conditions of his [supervision].”                           Id., citing

Columbus v. Bickel, 77 Ohio App.3d 26, 36 (10th Dist. 1991). However, hearsay

evidence at a violation hearing can compromise the offender’s due process right to

confront adverse witnesses.              Id.    Consequently, the introduction of hearsay

evidence into a violation hearing can amount to reversible error when that

evidence is the only evidence presented and is crucial in determining whether the

defendant violated a condition of his or her release. Id., quoting State v. Ryan, 3d

Dist. No. 14-06-55, 2007-Ohio-4743, ¶ 9.2

        {¶15} Bearing this authority in mind, we turn our attention to the evidence

adduced during the violation hearing.

        {¶16} McDuffie testified that she is employed with the Marion County

Adult Probation Department (“MCAPD”), and serves as Slappey’s PO. According

to McDuffie, Slappey was granted judicial release on April 21, 2009. After his

release, Slappey requested that his supervision be transferred to Highland Park,

Michigan. The trial court granted his request and his direct supervision was

transferred from the MCAPD to the Michigan APA. McDuffie explained that

despite the transfer, Slappey was still required to follow the conditions set forth in

2
  Although this was a hearing to determine whether Slappey had violated the conditions of his judicial
release rather than the conditions of community control or probation, this court has previously applied the
same principles applicable to community control violation hearings to judicial release violation hearings.
State v. Osborn, 3d Dist. No. 9-05-35, 2006-Ohio-1890.


                                                   -8-
Case No. 9-12-58


the April 21, 2009 judgment entry granting his release, as well as any conditions

the Michigan APA placed upon him. McDuffie further explained that she never

directly spoke with Slappey’s supervising PO in Michigan, Betty Wyche, and that

all communications concerning Slappey’s supervision in Michigan occurred via

the Interstate Compact Offender Tracking System (“ICOTS”).

        {¶17} According to McDuffie, Slappey violated the first condition of his

release, i.e., that he will obey all laws, on two separate occasions. First, McDuffie

testified that she received a violation report from the Michigan APA indicating

that Slappey tested positive for marijuana on February 10, 2010. According to the

violation report, the positive result was obtained via a urine screen conducted at

the probation office in Michigan, and that further laboratory testing was not

conducted on the same urine sample due to budget constraints.

        {¶18} As for the second violation, McDuffie testified that on or about

September 30, 2011, she received a violation report from the Michigan APA

indicating that Slappey had been charged with breaking and entering. McDuffie

acknowledged that she was unaware of the facts surrounding the charge, but

testified that she was aware that Slappey pleaded to a reduced charge of attempted

breaking and entering.3



3
  We note that the record indicates that the State presented a copy of the Michigan judgment entry during
the hearing and marked it as State’s Exhibit 2. However, the Michigan judgment entry is not in the record
before us, nor is there any indication that the judgment entry was ever admitted into evidence.

                                                  -9-
Case No. 9-12-58


      {¶19} Slappey, offered the following version of events with respect to the

alleged violations of the first condition. First, Slappey acknowledged that he

submitted to a urine sample during his meeting with Wyche on February 10, 2010,

and that Wyche informed him that the results indicated a light trace of THC.

According to Slappey, Wyche indicated that she was not confident in the results,

but nevertheless required him to attend 30 days of Narcotics Anonymous, which

he completed.

      {¶20} With respect to his conviction for attempted breaking and entering,

Slappey offered the following explanation.      In 2011, he purchased several

residential properties in Flint, Michigan, with the intention of renovating and

renting the properties. In order to complete the renovations, Slappey needed some

toilets. However, Slappey was unable to purchase the toilets due to a shortage of

funds. According to Slappey, a friend informed him that he could find some

toilets in a condemned residence, which was scheduled for demolition. Following

his friend’s advice, Slappey went to the condemned residence and attempted to

take the toilets. Slappey, however, was arrested as he attempted to remove the

toilets from the condemned residence. He was eventually convicted of attempted

breaking and entering and testified that he was sentenced to serve a nine-month

prison term.




                                      -10-
Case No. 9-12-58


        {¶21} Next, McDuffie testified that Slappey violated the second condition

of his release, i.e., that he will report to his supervising PO when he is told to do

so, as well as the fifth condition of his release, i.e., that he will not change his

address and phone number without prior approval of his supervising PO.

McDuffie testified that she received a violation report from the Michigan APA

indicating that Slappey had not reported since April 28, 2010. Though Slappey

reportedly did not make any further in-person visits to Wyche after April 28, 2010,

McDuffie indicated that Wyche did have contact with him over the phone on

several occasions between April 28, 2010 and June 18, 2010. As a result of his

failure to report, the trial court issued a warrant for his arrest. McDuffie testified

that she spoke with Slappey on one occasion after the warrant was issued, but

could not recall the date. McDuffie indicated that she informed Slappey that there

was a warrant for his arrest.

        {¶22} With respect to the alleged violation of the fifth condition of

Slappey’s release, McDuffie testified that she became aware of the violation when

she learned that Slappey had informed Wyche that he had moved from Highland

Park, Michigan to Flushing, Michigan, without obtaining prior approval for the

move.

        {¶23} Slappey, offered the following explanation with respect to the

alleged violations of the second and fifth conditions. In early 2010, Slappey


                                        -11-
Case No. 9-12-58


obtained a job in Flint, Michigan remodeling a beauty salon. Initially, Slappey

commuted to Flint via a commuter bus, which took approximately three and a half

hours each way. Due to the long commute, he decided to reside with a friend in

Flint and informed Wyche of his intention. In response, Wyche requested Slappey

to bring her proof of residency and employment. Though Slappey conceded that

his last meeting with Wyche occurred on April 28, 2010, he testified that he went

to her office on May 28, 2010 to deliver proof of residency and employment.

Wyche, however, was not in the office so Slappey left the paperwork with

someone in Wyche’s office. Several days later, while he was working in Flint,

Slappey received a phone call from Wyche requesting proof of residency and

employment. Slappey informed Wyche that he delivered the paperwork to her

office several days earlier, but Wyche insisted that he physically place the

paperwork in her hands within two hours. Slappey attempted to explain that it was

impossible for him to meet Wyche’s demand because of his transportation

situation, but Wyche chose not to accommodate Slappey. As a result, Slappey

called McDuffie and explained his situation. McDuffie, however, was unable to

offer any assistance.

       {¶24} On cross-examination, Slappey testified that he last reported on May

28, 2010, when he delivered his proof of residency and employment. Slappey

further acknowledged that as of September 28, 2010, he was aware that there was


                                      -12-
Case No. 9-12-58


a warrant for his arrest. Despite his awareness, Slappey testified that he never

attempted to turn himself over to authorities.

       {¶25} Next, McDuffie testified that Slappey violated the twelfth condition

of his release, i.e., that he pay the $50.00 transfer fee, as well as the twenty-fifth

condition of his release, i.e., that he pay court costs and attorney fees. According

to McDuffie, Slappey has not paid the $50.00 transfer fee or any of his court costs

or attorney fees. McDuffie further indicated that she checked the clerk of courts’

records immediately prior to the hearing and confirmed that Slappey has not paid

the $50.00 transfer fee or any of his court costs or attorney fees.

       {¶26} Slappey, on the other hand, testified that McDuffie directed him to

remit his payments to the Michigan APA, not the MCAPD. As a result, Slappey

explained that he made payments to the Michigan APA.                  However, Slappey

acknowledged that nonpayment of “the court costs and attorney fees * * * might

have been [his] fault[.]” Sept. 4, 2012 Hearing Tr., p. 23.

       {¶27} Finally, McDuffie testified that Slappey violated the eighteenth

condition of his release, i.e., that he complete a drug and alcohol assessment

within 30 days. McDuffie testified that she determined the violation occurred

because she has no record that Slappey completed a drug and alcohol assessment.




                                         -13-
Case No. 9-12-58


       {¶28} Contrary to McDuffie’s testimony, Slappey testified that he did

complete a drug and alcohol assessment. Specifically, Slappey explained that he

completed the assessment on February 8, 2010.

       {¶29} Upon consideration of the evidence presented during the violation

hearing, we find that the record contains substantial evidence that Slappey violated

the first, second, fifth, twelfth, and twenty-fifth conditions of his release. Notably,

however, we do not find that the record contains substantial evidence that Slappey

violated the eighteenth condition of his release. Though our finding with respect

to the eighteenth condition does not materially affect the outcome of our decision,

we will, for purposes of completeness, address why we do not find that the record

contains substantial evidence that Slappey violated this condition.

       {¶30} The only basis upon which the trial court could have found that

Slappey violated the eighteenth condition of his release was McDuffie’s testimony

that she had no record of Slappey completing an alcohol and drug assessment.

Under the circumstances of this matter, however, McDuffie’s testimony cannot be

considered substantial evidence that Slappey did not complete the assessment.

Slappey testified that he completed the assessment. Further, and perhaps more

importantly, there is no evidence that McDuffie would have been notified that

Slappey completed the assessment. In fact, the evidence suggests that McDuffie

was notified of occasions when Slappey violated the conditions of his release.


                                         -14-
Case No. 9-12-58


Here, the record contains no evidence that McDuffie received a violation report

concerning Slappey’s failure to complete the assessment, thus suggesting that

Slappey may have completed the assessment. In light of the foregoing, we find

that McDuffie’s testimony that she had no record of Slappey completing the

assessment is not substantial evidence that Slappey violated the eighteenth

condition of his release.

       {¶31} Turning our attention to the remaining conditions of Slappey’s

release, we begin by noting that Slappey suggests that the record does not contain

substantial evidence that he violated the first, second, and fifth conditions of his

release because McDuffie lacked firsthand knowledge of those violations. While

we agree that McDuffie’s testimony concerning these violations constituted

hearsay, this fact is not fatal to the trial court’s determination that Slappey violated

the first, second, and fifth conditions of his release. Slappey’s own testimony

established that he violated the first, second, and fifth conditions of his release. In

particular, Slappey testified that he was convicted of attempted breaking and

entering, in violation of the first condition, that he stopped reporting to his

supervising PO after May 28, 2010, in violation of the second condition, and

changed his address without prior approval of his supervising PO, in violation of

the fifth condition. Accordingly, we find that the record contained substantial

evidence that Slappey violated the first, second, and fifth conditions of his release.


                                         -15-
Case No. 9-12-58


       {¶32} Finally, there was substantial evidence that Slappey violated the

twelfth and twenty-fifth conditions of his release. McDuffie testified that Slappey

had not yet paid the transfer fee or the court costs and attorney fees, and further

indicated that the clerk of courts, to whom such payments were to be remitted, had

no record of Slappey paying any of the ordered costs or fees. Further, Slappey

acknowledged that failing to pay the court costs and attorney fees “might have

been [his] fault[.]” Sept. 4, 2012 Hearing Tr., p. 23.

       {¶33} Although the record contains substantial evidence that Slappey

violated the first, second, fifth, twelfth, and twenty-fifth conditions of his release,

he, nevertheless, maintains that the trial court abused its discretion when it

revoked his release. In particular, Slappey relies on the positive things that he has

accomplished during his release, which include, but are not limited to, caring for

his disabled mother, getting married, working, and volunteering as an assistant

basketball coach.    While these actions are laudable (if proven), we are not

convinced that they overcome the number and seriousness of Slappey’s violations,

in particular his conviction for attempted breaking and entering and his failure to

report. As such, we find that the trial court did not abuse its discretion when it

revoked Slappey’s release.

       {¶34} Accordingly, we overrule Slappey’s first assignment of error.




                                         -16-
Case No. 9-12-58


                                      Assignment of Error No. II

           {¶35} In his second assignment of error, Slappey contends that the trial

court erred when it did not give him any jail-time credit for time served in relation

to his conviction for attempted breaking and entering in Michigan. Specifically,

Slappey maintains that but for his conviction and sentence in the present matter he

would not have been sentenced to prison in Michigan. As a result, Slappey argues

that his sentence in this matter should be reduced by the time he served in

Michigan. We disagree.

           {¶36} “The Adult Parole Authority has the duty to grant jail time credit,

however, ‘the trial court has the duty to properly calculate the number of days to

be credited.’” State v. Pitts, 3d Dist. No. 1-06-106, 2007-Ohio-5197, ¶ 15, quoting

State v. Eaton, 3d Dist. No. 14-04-53, 2005-Ohio-3238, ¶ 9.

           {¶37} R.C. 2967.191 governs the reduction of a prison term for prior

confinement, and provides, in relevant part, as follows:

           The department of rehabilitation and correction shall reduce the
           stated prison term of a prisoner * * * by the total number of days that
           the prisoner was confined for any reason arising out of the offense
           for which the prisoner was convicted and sentenced, including
           confinement in lieu of bail while awaiting trial, confinement for
           examination to determine the prisoner’s competence to stand trial or
           sanity, and confinement while awaiting transportation to the place
           where the prisoner is to serve the prisoner’s prison term.4




4
    This version of R.C. 2967.191 was in existence at the time Slappey’s judicial release was revoked.

                                                     -17-
Case No. 9-12-58


Pursuant to R.C. 2967.191, a defendant is only entitled to jail-time credit for

confinement that is related to the offense for which he or she is being sentenced.

State v. Duaghenbaugh, 3d Dist. No. 16-09-05, 2009-Ohio-3823, ¶ 18, citing Pitts

at ¶ 16; State v. Brooks, 9th Dist. No. 05CA008786, 2006-Ohio-1485, ¶ 6.

Accordingly, a defendant is not entitled to jail-time credit for any period of

incarceration that arises from facts separate and apart from those on which the

current sentence is based. Id., citing State v. Lynn, 3d Dist. No. 15-06-16, 2007-

Ohio-3344, ¶ 8. Likewise, a defendant is not entitled to jail-time credit for any

period of incarceration in another jurisdiction that arises from facts separate and

apart from those on which the current sentence is based. E.g., Eaton, 2005-Ohio-

3238, at ¶ 10-11.

       {¶38} During the violation hearing, Slappey offered testimony concerning

his sentence for attempted breaking and entering. Slappey testified that the state

recommend a sentence of “53 days credit and two years probation.” Sept. 4, 2012,

Hearing Tr., p. 14. According to Slappey, the trial judge was amenable to the

recommended sentence, but sentenced him to a nine-month prison term because he

committed the underlying offense while he was on judicial release in this matter.

       {¶39} In spite of the purported effect Slappey’s sentence in this matter had

on his sentence in Michigan, Slappey is not entitled to any jail-time credit for the

time he served in Michigan. Slappey’s argument suggests that he be given jail-


                                       -18-
Case No. 9-12-58


time credit for the time he served in Michigan simply because his sentence in this

matter caused the Michigan trial court to sentence him to prison as opposed to

time served and two years’ probation. Aside from citing no authority to support

his position, Slappey’s argument misses the point.         The relevant inquiry in

determining whether jail-time credit should be awarded is not whether the

sentence in the present matter somehow affected the sentence in another matter,

but whether the conviction and subsequent confinement, for which the defendant

seeks credit, is factually related to the offense in the present matter. Here, it is

manifestly clear that Slappey’s conviction for attempted breaking and entering

bears absolutely no factual relation to his convictions in this matter. Rather,

Slappey’s confinement in Michigan was solely based on his conviction for

attempted breaking and entering, and therefore any time served in relation to that

conviction cannot be credited towards his sentence in the present matter. As such,

the trial court did not error when it failed to give Slappey jail-time credit for time

served in Michigan

       {¶40} Accordingly, we overrule Slappey’s second assignment of error.

       {¶41} Having found no error prejudicial to Slappey herein, in the

particulars assigned and argued, we affirm the trial court’s judgment.

                                                                 Judgment Affirmed
PRESTON, P.J. and WILLAMOWSKI, J., concur.
/jlr


                                        -19-